Per Curiam
The petitioner seeks to compel action on the part of the Warren Circuit Court in connection with a verified motion to vacate judgment, which he alleges he has filed in that court.
The petition filed here is fatally defective. It fails to comply with Rule 2-35 of this court in that the relief sought relates to a proceeding in an inferior court, and the certified copies required under the rule are wholly lacking. Other defects need not be noticed.
The petition is denied.
Note. — Reported in 121 N. E. 2d 725.